ORDER

PER CURIAM:
AND NOW, this 28th day of February, 1997, Frederick C. Creasy, Jr., having been disbarred from the practice of law in the State of Arizona by Order of the Supreme Court of Arizona dated September 19, 1996; the said Frederick C. Creasy, Jr., having been directed on January 3, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Frederick C. Creasy, Jr., is disbarred from the practice of law in this *581Commonwealth, and he shall eomply with all the provisions of Rule 217, Pa.R.D.E.